*94In re: Paul J. Hardy, Secretary of State of La., et al., applying for Writ of Certiora-ri, Prohibition and Mandamus.
Writ denied in part, granted in part. With respect to the trial court’s rulings on the exceptions of prematurity no right or cause of action and lis pendens, the judgment is not final and we will not interfere with the ordinary process of the trial court.
The temporary restraining order issued herein enjoining the First Congressional District Democratic Executive Committee from certifying to the Secretary of State that Richard A. Tonry is the democratic nominee for the office of U. S. Representative from First Congressional District of Louisiana and enjoining Secretary of State from recognizing any certification from the First Congressional District Democratic Executive Committee certifying Richard A. Tonry as democratic nominee for U. S. Representative for the First Congressional District of Louisiana and further “restraining from causing the name of Richard A. Tonry from being printed on the ballot” as the democratic nominee for U. S. Representative in the First Congressional District for the general election to be held on November 2, 1976, is hereby vacated and set aside.